EXHIBIT 10.4

 

LOCK-UP AGREEMENT

 

 

May ___, 2020

 



 

This agreement (the “Lock-Up Agreement”) is being delivered to you in connection
with an understanding by and between Lexaria Bioscience Corp., a Nevada
corporation (the “Company”), and the person or persons named on the signature
pages hereto (collectively, the “Holder”).

 

Reference is hereby made to that certain the Securities Purchase Agreement,
dated May __, 2020 (the “Purchase Agreement”), by and among the Company and the
purchasers signatory thereto (“Other Holders”) in connection with a private
placement of the Company’s securities (the “Offering”) pursuant to which the
Holder and Other Holders purchased (i) shares (“Shares”) of common stock, par
value $0.001 per share, of the Company (the “Common Stock”) and (ii) purchase
Common Stock purchase warrants (the “Warrants” and the underlying share, the
“Warrant Shares”). Capitalized terms used herein but not defined herein shall
have the meaning as set forth in the Purchase Agreement.

 

The Holder agrees solely with the Company that, from the date hereof and ending
at 4:00 pm (New York City time) on later of (i) September __, 2020 and (ii) the
Effective Date (such period, the “Restricted Period”), neither the Holder, nor
any Affiliate of such Holder which (x) had or has knowledge of the transactions
contemplated by the Purchase Agreement, (y) has or shares discretion relating to
such Holder’s investments or trading or information concerning such Holder’s
investments, including in respect of the Securities, or (z) is subject to such
Holder’s review or input concerning such Affiliate’s investments or trading
(together, the “Holder’s Trading Affiliates”), collectively, shall sell, dispose
or otherwise transfer, directly or indirectly, (including, without limitation,
any sales, short sales, swaps or any derivative transactions that would be
equivalent to any sales or short positions) on any Trading Day during the
Restricted Period (any such date, a “Date of Determination”), Shares, Warrants
or Warrant Shares (collectively, the “Restricted Securities”); provided that the
foregoing restriction shall not apply to any actual “long” sales of shares of
Common Stock purchased in open market transactions by the Holder or any of the
Holder’s Trading Affiliates prior to or during the Restricted Period.

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Restricted Securities to any Person (an “Assignee”) in a transaction which
does not need to be reported on the Nasdaq consolidated tape, without complying
with (or otherwise limited by) the restrictions set forth in this Lock-Up
Agreement; provided that, as a condition to any such sale or transfer an
authorized signatory of the Company and such Assignee duly execute and deliver a
Lock-Up agreement in the form of this Lock-Up Agreement (an “Assignee
Agreement”, and each such transfer a “Permitted Transfer”).

 

 



 



 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Lock-Up Agreement must be in writing and shall
be given in accordance with the terms of the Purchase Agreement, provided that,
with respect to any notices, consents, waivers or other communications to be
made by the Company to the Holder, such notice, consent, waiver or other
communication shall be delivered to the Holder at the e-mail address or
facsimile number on the signature page hereto.

 

This Lock-Up Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.

 

This Lock-Up Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Lock-Up
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Lock-Up Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

This Lock-Up Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Lock-Up Agreement shall be governed by the applicable
provisions of the Purchase Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Lock-Up Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Lock-Up Agreement has not been performed in accordance with its terms,
and therefore agrees that such other party or parties shall be entitled to seek
specific enforcement of the terms hereof in addition to any other remedy it may
seek, at law or in equity.

 

Neither this Lock-Up Agreement nor the transactions contemplated hereby are
material to the Company and no material, non-public information has been
provided to the Holder by the Company or any of its Subsidiaries or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated hereby. As of the date hereof, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, if any, whether written or oral, between the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of its affiliates,
on the other hand, with respect to this Lock-Up Agreement and the transactions
contemplated hereby shall terminate. Notwithstanding anything contained in this
Lock-Up Agreement to the contrary and without implication that the contrary
would otherwise be true, the Company expressly acknowledges and agrees that the
Holder shall not have (unless expressly agreed to by the Holder after the date
hereof in a written definitive and binding agreement executed by the Company and
the Holder), any duty of confidentiality with respect to, or a duty to the
Company not to trade on the basis of, any material, non-public information
regarding the Company or any of its Subsidiaries.

 

 

2



 



 

The obligations of the Holder under this Lock-Up Agreement are several and not
joint with the obligations of any Other Holder and the Holder shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any such other agreement. Nothing contained in this Lock-Up
Agreement, and no action taken by the Holder pursuant hereto, shall be deemed to
constitute the Holder and Other Holders as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Holder and the Other Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Lock-Up
Agreement and the Company acknowledges that the Holder and the Other Holders are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Lock-Up Agreement or any other agreement. The
Company and the Holder confirm that the Holder has independently participated in
the negotiation of the transactions contemplated hereby with the advice of its
own counsel and advisors. The Holder shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Lock-Up Agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Shares, Warrants or
Warrant Shares substantially in the form of this Lock-Up Agreement (or any
amendment, modification, waiver or release thereof) (each a “Other Lock-Up
Document”), is or will be more favorable to such Other Holder than those of the
Holder and this Lock-Up Agreement, and the Company agrees to use reasonable best
efforts to enforce the terms of any Other Lock-Up Document. If, and whenever on
or after the date hereof, the Company enters into an Other Lock-Up Document with
terms that are materially different from this Lock-Up Agreement, then (i) the
Company shall provide notice thereof to the Holder promptly following the
occurrence thereof and (ii) the terms and conditions of this Lock-Up Agreement
shall be, without any further action by the Holder or the Company, automatically
amended and modified in an economically and legally equivalent manner such that
the Holder shall receive the benefit of the more favorable terms and/or
conditions (as the case may be) set forth in such Other Lock-Up Document,
provided that upon written notice to the Company at any time the Holder may
elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this Lock-Up
Agreement shall apply to the Holder as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this paragraph shall
apply similarly and equally to each Other Lock-Up Document.

 

[The remainder of the page is intentionally left blank]

 

 

3



 



  

The parties hereto have executed this Lock-Up Agreement as of the date first set
forth above

 

 

Sincerely,

 

 

 

 

 

LEXARIA BIOSCIENCE CORP.

        By:  

 

 

Name:       Title:          



 

Agreed to and Acknowledged:

 

 

“HOLDER”

 

 

 

 

 

      By:  

 

Name:     Title:     Email Address:  

 

Facsimile Number:

 



 

[Signature Page to Lexaria Bioscience Corp. Lock Up]

 

 



 



 